DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3 are cancelled. 
Claims 13-19 are withdrawn. 
Claims 1, 4-12 and 20 are pending in the elected Species.

Response to Arguments
Applicant's arguments filed on 11/25/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows:
As shown in FIG. 2A, the light source 40 is disposed on a lateral side of the opposite substrate 20, which is on a light outgoing side of the overall display panel…Therefore, neither Hisatoku nor Hideki teach the limitations of currently amended independent claim 1 including that "...the light source is on a lateral side of the opposite substrate, which is on a light outing side of the display device, to emit light towards the lateral side of the opposite substrate."  As such, the subject matter of currently amended independent claim 1 is not taught, suggested, disclosed, or rendered obvious by the combination of Hisatoku in view of Hideki. 

Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees.  Hisatoku discloses the element substrate 7a (upper substrate), which considers as the array substrate with a plurality of pixel electrodes 66 and TFD elements 56, and a counter substrate 7b (lower substrate), which considers as the opposite substrate with color filters 71R, 71G, and 71B.  Only difference between Fig. 12 of Hisatoku and Fig. 2A of the instant application is positions of the array substrate and the opposite substrate.  However, the upside-down Fig. 12 of Hisatoku shows "…the light source is on a lateral side of the opposite substrate, which is on a light outing side of the display device, to emit light towards the lateral side of the opposite substrate" as below:

    PNG
    media_image1.png
    300
    558
    media_image1.png
    Greyscale

Claim 1 further amends with “a light shielding layer is on a side of at least one of the array substrate and the opposite substrate proximal to the liquid crystal layer, and an orthographic projection of the light shielding layer on the array substrate is located in the peripheral region; and the light shielding layer is in the peripheral region of the array substrate”; therefore “a light shielding layer” does not have to be formed on the array substrate as Fig. 2A shown from the the elected Species.  However, Hideki teach or suggest “a light shielding layer” to be formed on the array substrate 53a (upper substrate) and the light source on the opposite substrate 53b. Again, the upside-down Fig. 11 of Hideki as below:

    PNG
    media_image2.png
    376
    703
    media_image2.png
    Greyscale

Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate a light guide element to the second substrate 53b to form the array substrate, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) [or (US 20030038904)].

    PNG
    media_image3.png
    381
    713
    media_image3.png
    Greyscale
  
    PNG
    media_image1.png
    300
    558
    media_image1.png
    Greyscale

Regard to claim 1, Hisatoku discloses a display device, comprising: 
a display panel having a display region [with a plurality of pixel electrodes 66 and TFD elements 56] and a peripheral region surrounding the display region, 
the display panel 2 comprising: 
an array substrate 7a [a plurality of pixel electrodes 66 and TFD elements 56 as active elements for pixel switching are formed in a matrix on the inner surface of the element substrate 7a, which considers as the array substrate], 
an opposite substrate 7b [a counter substrate 7b, which considers as the opposite substrate with color filters 71R, 71G, and 71B] and 
a liquid crystal layer L, 
wherein 
the array substrate 7a and the opposite substrate 7b are opposite to each other, 
the liquid crystal layer L is between the array substrate 7a and the opposite substrate 7b, 
a light shielding layer 811/812 is on a side of at least one of the array substrate and the opposite substrate 7b proximal to the liquid crystal layer [the upper plate portion 811 and the lower plate portion 812 are reflecting inner surfaces on a counter substrate 7b, which considers as the opposite substrate. ], and 
an orthographic projection of the light shielding layer 811/812 on the array substrate is located in the peripheral region [but the light shielding layer 811/812 is not formed directly on the array substrate]; and 
a light source 22 configured to emit light to a lateral side of the display panel 2, the light being incident into the liquid crystal layer L from the lateral side of the display panel 2;
the light shielding layer 811/812 is a reflective layer 
the light source 22 is on a lateral side of the opposite substrate 7b, which is on a light outing side of display device 1, to emit light towards the lateral side of the opposite substrate 7b; and 
the light shielding layer 811/812 is in the peripheral region of the array substrate [the light shielding layer 811/812 actually is in the peripheral region of the opposite substrate 7b, therefore, the light shielding layer 811/812 is also in the peripheral region of the array substrate 7a, but the light shielding layer 811/812 is not formed directly on the array substrate 7a as shown in Fig. 2A of the instant application].

However, Hisatoku fails to disclose the display device, wherein a light shielding layer is formed on the array substrate.

    PNG
    media_image4.png
    374
    1458
    media_image4.png
    Greyscale

Hideki et al. teach the display device comprising: a display panel having a display region V and a peripheral region W1/W2 surrounding the display region, the display panel comprising: a first substrate 53a [considers as an array substrate with  the pixel electrode 54, see Fig. 10], a first substrate 53b [considers as an opposite substrate with the counter electrode 62, see Fig. 10] and a liquid crystal layer L, wherein the array substrate 53a and the opposite substrate 53b are opposite to each other, the liquid crystal layer L is between the array substrate 53a and the opposite substrate 53b, wherein a light shielding layer [the dummy pixel area W1 becomes a light shielding area and the metal film region W2 (reflective film), see Fig. 10] is on a side of at least one of the array substrate 53a and the opposite substrate proximal to the liquid crystal layer, and an orthographic projection of the light shielding layer on the array substrate is located in the peripheral region. It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate a light guide element to the second substrate 53b to form the array substrate, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku disclosed, wherein a light shielding layer is on a side of at least one of the array substrate and the opposite substrate proximal to the liquid crystal layer, and an orthographic projection of the light shielding layer on the array substrate is located in the peripheral region for prevented from leaking to the outside in the peripheral area W of the effective display area V, and prevented the contrast of the image formed in the effective display area V to provide the high display quality as Hideki et al. taught. 

2.	Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) [or (US 20030038904)] as applied to claim 1 and further view of Masao (JP 2002156653).

Hideki et al. teach the display device, wherein the array substrate comprises: a first substrate [a first substrate 53a] and a first transistor [an active matrix type liquid crystal device using a TFD element 57 as an active element for pixel switching has been described as an example, but the present invention is not limited to this, and a TFT is used as an active element for pixel switching] on the first substrate (in claim 4).

Hisatoku and Hideki et al. fail to disclose the display device, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate (in claim 4).  

    PNG
    media_image5.png
    287
    793
    media_image5.png
    Greyscale

Masao teaches the display device, wherein the array substrate comprises: a first substrate 10 and a first transistor [the scanning and data line driving circuits 104i with a complementary TFT constituting a peripheral circuit in the sixth embodiment, and FIG. 18 is a cross-sectional view taken along the line BB′ in Fig. 15 and CC′ in Fig. 18] on the first substrate, wherein the first transistor is in the peripheral region, the light shielding layer [the frame light-shielding film 53W] is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer [forming the peripheral circuit in the frame area covered with the frame light-shielding film (light-shielding film 411) as Fig. 18 shown] on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku and Hideki et al. disclosed, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate for preventing the occurrence of the projection of a brightness and darkness pattern onto a displayed picture caused by inner surface reflection of wiring due to a picture frame light shielding film having high light shielding performance and at the same time, to make a sealing material properly irradiated with light beams and heat to be hardened in an electro-optical device such as a liquid crystal device (abstract) as Masao taught.

    PNG
    media_image6.png
    284
    444
    media_image6.png
    Greyscale

Regard to claim 5, Masao teaches (as shown in Fig. 6 above) the display device, wherein a plurality of pixels are in the display region, and the display device further comprises: 
a second transistor 30 on the first substrate 10 at a position corresponding to each of the pixels [with a pixel electrode 9a shown in Fig. 5], 
an active layer [a semiconductor layer 1a] of the second transistor comprising: a source connection portion [a high-concentration source region 1d], a drain connection portion [the high concentration drain region 1e], and a channel portion [the channel region 1a'] between the source connection portion and the drain connection portion, the source connection portion being connected to a source of the second transistor, the drain connection portion being connected to a drain of the second transistor; and 
a first passivation layer [a base insulating film 12] on a side of the second transistor distal to the first substrate, 
wherein a light shielding block [a lower light-shielding film 11a] is on a side of the first passivation layer 12 distal to the first substrate, and an orthographic projection of the light shielding block 11a on the first substrate (from below) at least covers an orthographic projection of the channel portion of the second transistor 30 on the first substrate 10.  
Regard to claim 20, Masao teaches the display device, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer PDLC, and a polymer stabilized liquid crystal layer for realized a bright electro-optical device by improving the efficiency of collecting incident light as Masao taught.  

3.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) [or (US 20030038904)] as applied to claim 1 in further view of Takuo (JP H05107550).

Hideki et al. teach the display device, wherein the array substrate comprises: a first substrate [a first substrate 53a] and a first transistor [an active matrix type liquid crystal device using a TFD element 57 as an active element for pixel switching has been described as an example, but the present invention is not limited to this, and a TFT is used as an active element for pixel switching] on the first substrate (in claim 4).

Hisatoku and Hideki et al. fail to disclose the display device, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate (in claim 4).  

    PNG
    media_image7.png
    273
    820
    media_image7.png
    Greyscale

Takuo teaches the display device, wherein the array substrate comprises: a first substrate 11 and a first transistor 22 on the first substrate 11, wherein the first transistor is in the peripheral region, the light shielding layer [conductive light shielding layer 23 for shielding the light in parts exclusive of the picture element electrodes 12 of the display region is provided on an insulating substrate 11] is between the first transistor 22 and the liquid crystal layer 26, and an orthographic projection of the light shielding layer 23 on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku and Hideki et al. disclosed, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate for enhancing a yield by preventing the leakage between signal wirings and leader lines and light shielding layers in a non-display region so as to prevent the generation of defects of picture elements, the degradation in the contrast of a display as Takuo taught (abstract).

Regard to claim 5, Takuo teaches the display device, wherein a plurality of pixels [a transparent pixel electrode 12 constituting a pixel (liquid crystal cell) and a switching element for driving the pixel are provided] are in the display region, and the display device further comprises: 
a second transistor 13 on the first substrate 11 at a position corresponding to each of the pixels, 
an active layer of the second transistor comprising: a source connection portion, a drain connection portion, and a channel portion between the source connection portion and the drain connection portion, the source connection portion being connected to a source of the second transistor, the drain connection portion being connected to a drain of the second transistor; and 
a first passivation layer on a side of the second transistor 13 distal to the first substrate (see annotation in Fig. 3), 
wherein a light shielding block 23 is on a side of the first passivation layer distal to the first substrate, and an orthographic projection of the light shielding block on the first substrate at least covers an orthographic projection of the channel portion of the second transistor on the first substrate.  
Regard to claim 7, Takuo teaches the display device, wherein the light shielding block and the light shielding layer are in a same layer and made of a same material.  

4.	Claims 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) [or (US 20030038904)] as applied to claim 1 and further view of Takuo (JP H05107550) as applied to claims 4-5 and further view of Shunpei et al. (CN 1260592).

Hisatoku discloses also discloses the display device, wherein the display panel further comprises a frame sealing adhesive between the array substrate and the opposite substrate, the frame sealing adhesive surrounds the liquid crystal layer.  Hideki et al. disclose the display device, wherein the display panel further comprises a frame sealing adhesive between the array substrate and the opposite substrate, the frame sealing adhesive surrounds the liquid crystal layer, and an orthographic projection of the frame sealing adhesive on the array substrate is within an orthographic projection of the light shielding layer on the array substrate.  Hideki et al. disclose the display device, wherein the display panel further comprises a frame sealing adhesive between the array substrate and the opposite substrate, the frame sealing adhesive surrounds the liquid crystal layer, and an orthographic projection of the frame sealing adhesive on the array substrate is within an orthographic projection of the light shielding layer on the array substrate (claim 8).  Hisatoku and Hideki et al. also disclose the display device, wherein the opposite substrate comprises: a second substrate and a common electrode on the second substrate, wherein the common electrode is between the frame sealing adhesive and the second substrate and is in contact with the frame sealing adhesive (claim 9).  Hideki et al. also disclose the display device, wherein the light shielding layer is a metal layer [the dummy pixel area W1 becomes a light shielding area and the metal film region W2, see Fig. 10].  Hisatoku also discloses the display device the display device, further comprising a reflector, wherein the reflector 41 and the light source 22 are on opposite sides of the display panel, respectively (claim 11).  

Takuo also discloses the display device, further comprising: a pixel electrode 12 on the first substrate at a position corresponding to the pixel, and a second passivation layer on a side of the light shielding block distal to the first substrate (see annotation in Fig. 3); wherein the pixel electrode 12 is on a side of the second passivation layer distal to the first substrate and is connected to a drain of the second transistor through a via extending through the first passivation layer and the second passivation layer (in claim 6).  Takuo also discloses the display device, wherein the light shielding layer is a metal layer [the light-shielding layer 23 is made of a metal layer having a high light-shielding property] (claim 10).

Hisatoku, Hideki et al. and Takuo fail to disclose the display device, further comprising a storage capacitor electrode between the first passivation layer and the second passivation layer, wherein the storage capacitor electrode and the pixel electrode form a storage capacitor (in claim 6).

    PNG
    media_image8.png
    205
    678
    media_image8.png
    Greyscale

Shunpei et al. teach the display device, further comprising: 
a pixel electrode 234 on the first substrate 101 at a position corresponding to the pixel, and 
a second passivation layer [a third-layer insulating film 133] on a side of the light shielding block [the black mask 132] distal to the first substrate 101; wherein the pixel electrode 134 is on a side of the second passivation layer 133 distal to the first substrate and is connected to a drain of the second transistor through a via extending through the first passivation layer [the silicon nitride film 123, the first inner insulating film 124, the passivation film 130 and the second inner insulating film 131] and the second passivation layer 133; and 
a storage capacitor electrode 122 [the lower electrode of the storage capacitor 114 and the upper electrode 122] between the first passivation layer 123/124/130/131 and the second passivation layer 133, wherein the storage capacitor electrode 122 and the pixel electrode 134 inherently form a storage capacitor.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku, Hideki et al. and Takuo disclosed further comprising a storage capacitor electrode between the first passivation layer and the second passivation layer, wherein the storage capacitor electrode and the pixel electrode form a storage capacitor for providing very thin to obtain large capacitance (abstract) as Shunpei et al. taught.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) [or (US 20030038904)] as applied to claim 1 and further view of Takuo (JP H05107550) as applied to claims 4-5 and further view of Shunpei et al. (CN 1260592) as applied to claim 11 and further view of Qin et al. (US 20180031875).

Hisatoku, Hideki et al., Takuo and Shunpei et al. fail to disclose the display device, wherein the light source comprises: a plurality of sub light sources emitting light of different colors; the display device further comprises: a field-sequential-color controller connected to each of the sub light sources, and configured to control each of the sub light sources to emit light by a field-sequential-color method.  

    PNG
    media_image9.png
    226
    784
    media_image9.png
    Greyscale

Qin et al. teaches the display device, wherein the light source comprises: a plurality of sub light sources emitting light of different colors [the light source 20 comprises red sub-light source 21; green sub-light source 22; blue sub-light source 23]; the display device further comprises: a field-sequential-color controller connected to each of the sub light sources (see Fig. 7), and configured to control each of the sub light sources to emit light by a field-sequential-color method [0072].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku, Hideki et al. and Takuo disclosed, wherein the light source comprises: a plurality of sub light sources emitting light of different colors; the display device further comprises: a field-sequential-color controller connected to each of the sub light sources, and configured to control each of the sub light sources to emit light by a field-sequential-color method for configured to control the respective sub-light source to emit light in different driving time periods of one frame [0018] as Qin et al. taught.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) [or (US 20030038904)] as applied to claim 1 and further view of Chen (CN 108153031).

Hisatoku and Hideki et al. fail to disclose the display device, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer, and a polymer stabilized liquid crystal layer.  

Chen teaches the display device, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer, and a polymer stabilized liquid crystal layer [the polymer liquid crystal state of the layer 14 can be between the first electrode layer 13 and second electrode layer 15 changes the potential difference to change. the polymer liquid crystal layer 14 can be polymer dispersed liquid crystals (PDLC, Polymer Dispersed Liquid variety), or is a polymer network liquid crystal (PNLC, Polymer Network Liquid Crystal)].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku, and Hideki et al. disclosed, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer, and a polymer stabilized liquid crystal layer for providing the emergent light of different light quantity and realizing the display of gray scale as Chen taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871